718 N.W.2d 826 (2006)
Kelly and Ronald HUNTSMAN, et al., Plaintiffs-Appellees,
v.
GERRISH TOWNSHIP, et al., Defendants, and
Philip Will, et al., Defendants-Appellants.
Docket No. 130068, COA No. 262216.
Supreme Court of Michigan.
August 11, 2006.
On order of the Court, the application for leave to appeal the October 6, 2005 order of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid *827 submitting a mere restatement of the arguments made in their application papers.